UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-6459



In Re: RODNEY EUGENE SMITH,

                                                          Petitioner.




       On Petition for Writ of Mandamus.     (1:01-cr-00007)


Submitted:   July 27, 2007                  Decided:   August 9, 2007


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rodney Eugene Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney Eugene Smith petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

for relief from a void judgement.       He seeks an order from this

court directing the district court to act.    We find there has been

no undue delay in the district court.      Accordingly, although we

grant leave to proceed in forma pauperis, we deny the mandamus

petition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED




                                - 2 -